DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 10, drawn to an apparatus, classified in A61F2/2463.
II. Claims 11- 20, drawn to a system, classified in A61B17/00234.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a handle assembly.  The subcombination has separate utility such as a clip for treating mitral valve prolapse by clipping mitral valve leaflets to one another. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(b) the prior art applicable to one invention would not likely be applicable to
another invention.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kenneth Levitt on 6/23/22 a provisional election was made without traverse to prosecute the invention of Group II, claims 11- 20, drawn to a system.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1- 10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12- 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “The system of claim 1, wherein the tissue engagement structure comprises a first expandable portion having an asymmetrical cross-section.”  However, claim 1 is directed to a “treatment device.”  On the other hand, independent claim 11 is directed to a system.  Based on the claims as written, it is not clear whether applicant intended to depend claim 12 off claim 1 - - The treatment device of claim 1, wherein the tissue engagement structure comprises a first expandable portion having an asymmetrical cross-section - - or whether applicant intended to depend claim 12 off claim 11 - - The system of claim [[1]] 11, wherein the tissue engagement structure comprises a first expandable portion having an asymmetrical cross-section - -.  For the purposes of examination, claim 12 is interpreted as being dependent off claim 11 - - The system of claim [[1]] 11, wherein the tissue engagement structure comprises a first expandable portion having an asymmetrical cross-section - -.  Claims 13 and claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 12.
It is noted that during the Interview with Kenneth Levitt on 6/23/22, when electing claims 11- 20, Mr. Levitt verbally acknowledged that claim 12 was intended to depend off claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11- 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamson et al. (US Pub. No. 2009/0204128 A1).
Regarding claim 11, Lamson discloses a system for engaging and manipulating a median lobe of a prostate gland (P. [0026] - - system is used on middle (median) lobe to compress or hold the prostate gland away from the lumen of the urethra), comprising:
an anchor delivery device (200, 2300, 2506) (Figs. 2A, 23A- 23G, 25B- 25E) (P. [0156] - - multiple embodiments of anchoring delivery device deploy multiple implantable tissue compression device(s) (e.g., one or more clips, anchoring elements, tensioning members, etc.) to compress the prostate gland PG, thereby relieving constriction of the urethra) comprising an elongate tissue access assembly (202, 2310, 2510), wherein the elongate tissue access assembly (202, 2310, 2510) (Figs. 2A, 23A- 23G, 25B- 25D) is configured to be inserted within an introducer sheath (2302, 2512) (Figs. 23A- 23G, 25B- 25E);
a tissue anchor (206, 2312, 2314, 2316) (Figs. 2A, 23B- 23G) housed within the anchor delivery device (2300, 2506);
a tissue engagement structure (206, 2500) (Figs. 2A, 25A- 25F) (Ps. [0156], [0232]- [0233] - anchoring delivery device deploys multiple working devices 206 such as one or more clips, anchoring elements, tensioning members, etc.) spring clip 2500 is used to spread the anatomy; Clip 2500 is detachably attached to delivery tool 2506 by a detaching mechanism 2516 including, but not limited to the several detaching mechanisms disclosed elsewhere in this patent application) attached to a distal end portion of the elongate tissue access assembly (2310, 2510), wherein the tissue engagement structure (2500) can transition from a contracted state (Fig. 25C) to an expanded state (Fig. 25E).  
Since introducing device 200 introduces one or more working device(s) 206 through distal opening 204 into the urethra, wherein the working device(s) 206 penetrate the urethral wall and thereafter one or more lobes of the prostate gland, and since the working device(s) 206 include one or more clips, anchoring elements or tensioning members (P. [0157]), Lamson encompasses or makes obvious a system including one or more clips forming a tissue engagement structure (2500) (P. [0232] - - clip 2500) and anchoring elements or tensioning members forming a tissue anchor (P. [0027] - - a distal anchor 2312, a tension element 2314 connected at one end to distal anchor 2312 and a proximal anchor 2316 that can slide over tension element 2314).  Thus, it would have been within the general skill of a person having ordinary skill in the art to include the tissue engagement structure (2500) in Figs. 25A- 25F and the tissue anchor structure (2312, 2314, 2316) in Figs. 23A- 23G in a single system embodiment covered by the introducing device 200.
It is noted that applicant similarly does not provide a single system embodiment showing a tissue anchor and a tissue engagement structure combined.  The current application shows a tissue engagement structure and, according to applicant, the current application incorporates by reference US Pat. Nos. 8,491,606 and 8,758,366 in P. [0071] of applicant’s Specification to show a tissue anchor (see attached 6/27/22 Interview Summary).
Regarding claim 12 in view of the rejection under 35 U.S.C. § 112(b), Lamson further discloses wherein the tissue engagement structure (206, 2500) comprises a first expandable portion (P1) (See Annotated Fig. 25A) having an asymmetrical cross-section (P. [0232] - - distal end of spreading arm (P1), made of a super-elastic material, has a flattened region; it is noted that applicant’s cross-section of the arms or wings 464a, 464b (Fig. 12C) are asymmetrical because the cross- section can be rectangular or elliptical such that one axis is substantially longer then its orthogonal axis (see P. [0085]) of applicant’s Specification);  since (P1) has a flattened region which is interpreted as having a cross-section such that one axis is substantially longer then its orthogonal axis, Lamson encompasses or makes obvious the limitations of the claim).

    PNG
    media_image1.png
    345
    868
    media_image1.png
    Greyscale


Regarding claim 13 in view of the rejection under 35 U.S.C. § 112(b), Lamson further discloses wherein a proximal portion (2504) (Fig. 25A) of the first expandable portion (P1) is fixedly attached to the elongate tissue access assembly (202, 2310, 2510) (See Fig. 25E) (P. [0233] - - Clip 2500 is detachably attached to delivery tool 2506 by a detaching mechanism 2516 including, but not limited to the several detaching mechanisms disclosed elsewhere in this patent application. In FIG. 25F, detaching mechanism 2516 is used to detach clip 2500 from delivery tool 2506 or deploy clip 2500 in the target anatomy; it is noted that the applicant’s tissue engagement structure 200 is similarly detachably attached to the elongate assembly 204 prior to being delivered (see P. [0076] of applicant’s Specification)).
Regarding claim 14, Lamson further discloses wherein the tissue engagement structure (206, 2500) comprises a slidable portion (2504) (Fig. 25A) coupled to the elongate tissue access assembly (202, 2310, 2510) (See Figs. 25C- 25E - - showing clip sliding out of elongate tissue assembly) (P. [0233] - - since clip arms 2502, which are joined at heel 2504, are spread as they are advanced or slid out of the tissue access assembly using the detaching mechanism 2516 and since advancing is interpreted as sliding, Lamson encompasses or makes obvious the claim limitations).
Regarding claim 15, Lamson further discloses wherein movement of the tissue engagement structure (206, 2500) relative to the elongate tissue access assembly (202, 2310, 2510) transitions the tissue engagement structure (206, 2500) from the contracted state (Fig. 25C) to the expanded state (Fig. 25E) (P. [0232] - -When clip 2500 is deployed, spreading arms 2502 tend to expand away from each other thus spreading the anatomical region or regions between spreading arms 2502. Clip 2500 can be made of suitable elastic, super-elastic or shape memory biocompatible materials).
Regarding claim 16, Lamson further discloses wherein the anchor delivery device (200, 2300, 2506) further comprises a needle assembly (2308) (Figs. 23A- 23G).
Regarding claim 17, Lamson further discloses wherein the needle assembly (2308) is configured to deliver the tissue anchor (206, 2312, 2314, 2316) (P. [0227] - - the anchor portions 2312, 2314, 2316 exit from a groove within the distal end of the needle assembly (2308)).
Regarding claim 18, Lamson further discloses wherein the tissue engagement structure (206, 2500) comprises a first expandable portion (P1) (See Annotated Fig. 25A) having an asymmetrical cross-section (P. [0232] - - distal end of spreading arm (P1), made of a super-elastic material, has a flattened region; it is noted that applicant’s cross-section of the arms or wings 464a, 464b (Fig. 12C) are asymmetrical because the cross- section can be rectangular or elliptical such that one axis is substantially longer then its orthogonal axis (see P. [0085]) of applicant’s Specification);  since (P1) has a flattened region which is interpreted as having a cross-section such that one axis is substantially longer then its orthogonal axis, Lamson encompasses or makes obvious the limitations of the claim).
Regarding claim 20 in view of the rejection under 35 U.S.C. § 112(b), Lamson further discloses wherein the tissue engagement structure (206, 2500) further comprises a second expandable portion (P2) (See Annotated Fig. 25A) having an asymmetrical cross-section (P. [0232] - - distal end of spreading arm (P2), made of a super-elastic material, has a flattened region; it is noted that applicant’s cross-section of the arms or wings 464a, 464b (Fig. 12C) are asymmetrical because the cross- section can be rectangular or elliptical such that one axis is substantially longer then its orthogonal axis (see P. [0085]) of applicant’s Specification);  since (P1) has a flattened region which is interpreted as having a cross-section such that one axis is substantially longer then its orthogonal axis, Lamson encompasses or makes obvious the limitations of the claim).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamson et al. (US Pub. No. 2009/0204128 A1) in view of Fukuoka et al. (US Pub. No. 2013/0197547 A1).
Regarding claim 19, Lamson discloses the system of claim 18, Lamson further disclosing that the tissue engagement structure (206, 2500) is advanced out of the (202, 2310, 2510) such that distal tips of spreading arms 2502 (first expandable portion P1) penetrate into the tissue as shown in Figs. 25E, 25F (P. [0233]), but Lamson does not disclose
(claim 19) a first expandable portion visual marker as claimed.
However, Fukuoka teaches a tissue clamp delivery system including a tissue clamp (14) (Figs. 1-7) having a first expandable portion (22a, 22b) (Figs. 1- 7)
(claim 19) wherein the first expandable portion (22a, 22b) (Figs. 1- 7) further comprises a first visual marker indicating a tissue entry position for the needle assembly (P. [0050] - - since a radiopaque marker may be provided on the whole body of the clamping mechanism 14 or on the arms 22a and 22b, so as to enable visible checking under radioscopy).
It would of have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the first expandable portion associated with Lamson to include a first visual marker as taught by Fukuoka such that the marker indicates a tissue entry position for the needle assembly associated with Lamson because it would enable visual checking under radioscopy (Fukuoka - - P. [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771